NOTE: This order is nonprecede11tia1.
United States Court of AppeaIs
for the FederaI Circuit
HE CTOR ROMAN-GOMEZ,
C'laiman,t-Appellan,t, '
V.
ERIC K. SHINSEKI, SECRETARY OF V'ETERANS
AFFAIRS,
Respondent-Appellee.
2011-7076 `
Appeal from the United States C0urt of Appeals for
Veterans C1aims in case n0. 08-2534, Chief Judge Bruce
E. Kas0ld.
ON MOTION
0 R D E R
Hect0r Roman-G0mez moves to withdraw his appea1.
Up0n consideration there0f,
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs.'

R0MAN-G0MEz v. mm 2
FOR THE CoURT
 1 2  /s/ Jan Horbaly
Date J an Horba1y
C1erk
cc: Kenneth M. Carpenter, Esq.
Michael P. Goodman, Esq.
s21
Issued AsAMandate:  1 2 
9
93
ss
ms
F'n‘
FILED
ar 0F APPEAz.s FOR
DERAL ClRCUlT
AUG 12 2011
lo
.|AN H9RBALY
CLERK